

116 HR 5269 IH: Unclaimed Savings Bond Act of 2019
U.S. House of Representatives
2019-11-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5269IN THE HOUSE OF REPRESENTATIVESNovember 26, 2019Mr. Estes (for himself, Mr. Danny K. Davis of Illinois, Mr. Timmons, Mr. McAdams, Mr. Smith of Missouri, Mr. Beyer, Mr. LaHood, and Ms. Sánchez) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo provide for payment of proceeds from savings bonds to a State with title to such bonds pursuant to the judgment of a court. 
1.Short titleThis Act may be cited as the Unclaimed Savings Bond Act of 2019. 2.Transfer and redemption of abandoned savings bondsSection 3105 of title 31, United States Code, is amended by adding at the end the following: 
 
(f) 
(1)Notwithstanding any other Federal law, the ownership of an applicable savings bond may be transferred pursuant to a valid judgment of escheatment vesting a State with title to the bond. Nothing in this section, or in any regulation promulgated by the Secretary to implement this section, may be construed to preempt State law providing for, or governing the escheatment of, applicable savings bonds.  (2)The Secretary shall recognize an order of a court of competent jurisdiction that vests title to an applicable savings bond with a State, regardless of whether the State has possession of such bond, if the State provides the Secretary with a certified copy of such order.  
(3) 
(A)If a State has title or is seeking to obtain title through a judicial proceeding to an applicable savings bond, the Secretary shall provide to the State, upon request, the serial number of such bond, and any reasonably available records or information— (i)relating to the purchase or ownership of such bond, including any transactions involving such bond; or 
(ii)which may provide other identifying information relating to such bond. (B)Any records or information provided to a State pursuant to subparagraph (A) shall be considered sufficient to enable the State to redeem the applicable savings bond for full value, regardless of whether the bond is lost, stolen, destroyed, mutilated, defaced, or otherwise not in the possession of the State. 
(4) 
(A)Subject to subparagraph (C), a State may redeem and receive payment for an applicable savings bond for which the State has title pursuant to the same procedures established pursuant to regulations which are available for payment or redemption of a savings bond by any owner of such bond. (B)The Secretary may not prescribe any regulation which prevents or prohibits a State from obtaining title to an applicable savings bond or redeeming such bond pursuant to the procedures described in subparagraph (A). 
(C)In the case of an applicable savings bond which is lost, stolen, destroyed, mutilated, defaced, or otherwise not in the possession of the State, if the State has requested records and information under paragraph (3)(A), any applicable period of limitation for payment or redemption of such bond shall not begin to run against the State until the date on which the Secretary has provided the State with the records and information described in such paragraph. (5) (A)If the United States Government makes payment to a State for an applicable savings bond pursuant to paragraph (4)(A)— 
(i)the United States Government shall not retain any further obligation or liability relating to such bond, including any obligation or liability with respect to the registered owner of such bond (as described in paragraph (7)(B)); and (ii)such bond shall not be redeemable by the Secretary or any paying agent authorized to make payments to redeem such bonds. 
(6)This subsection shall apply to an applicable savings bond issued before, on, or after the date of the enactment of this subsection.  (7)For purposes of this subsection, the term applicable savings bond means a matured savings bond, and all payment of such bond, including interest, that— 
(A)was originally in paper, paperless, or electronic form; (B)is registered to an owner with a last known address within a State claiming title under a valid escheatment order entered after December 31, 2012, and before January 2026; and 
(C)has not been redeemed by such owner.. 3.Application to pending enforcement actionsNeither the Attorney General nor the Secretary of the Treasury may proceed in any civil action or other enforcement proceeding that is pending on the date of the enactment of this Act that arose out of the efforts of a State to redeem one or more applicable savings bonds if the position of the Government is inconsistent with the amendments made by this Act.  
